The opinion of the court was delivered by
Barrett, J.
This must be regarded either as a voluntary payment in satisfaction and discharge of a claim made upon the plaintiff, or to buy off from and quiet a criminal prosecution to which he was exposed. Nothing in the character of extortion or duress is shown that relieves the transaction from the character, or the plaintiff from the positio'n, which we assign to them as above. This being so, plaintiff cannot have the money back by action. See books and cases passim.
Judgment affirmed.